UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 23, 2013 (July 19, 2013) Rite Aid Corporation (Exact name of registrant as specified in its charter) Delaware 1-5742 23-1614034 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 30 Hunter Lane, Camp Hill, Pennsylvania 17011 (Address of principal executive offices, including zip code) (717) 761-2633 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On July 19, 2013, The Jean Coutu Group (PJC) Inc. (“Jean Coutu Group”) reported on Schedule 13D/A that it sold all of its 65.4 million shares of Rite Aid Corporation (the “Company”) common stock.Following such sale, on July 19, 2013, François J. Coutu, a member of the Board of Directors of the Company, notified the Company of his resignation as required pursuant to the Amended and Restated Stockholder Agreement, dated August 23, 2006, amended and restated as of June 4, 2007, by and among the Company, Jean Coutu Group and certain Coutu family members.Pursuant to discussions with the Company, Mr. Coutu’s resignation will be effective as of October 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 23, 2013 By: /s/ Marc A. Strassler Name: Marc A. Strassler Title: Executive Vice President, General Counsel and Secretary
